DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims
	Claims 37, 39- 41, 43- 45, and 58- 67 are currently pending. This is the first office action on the merits of the claims. Non-elected claims 61, 64, and 65 are withdrawn from consideration because they do not encompass the elected subject matter. Claims 37, 39- 41, 43- 45, 58- 60, 62, 63, 66, and 67 are currently under consideration.

Election/Restrictions
Applicant’s election of species without traverse in the reply filed on June 2, 2022 is acknowledged. Applicants elected the following species:
I/ III. A lysin-antimicrobial peptide (AMP) polypeptide construct comprising: 
(a) a first component: GN202 (SEQ ID NO: 118)
(b) a second component: FIRL (SEQ ID NO: 114); and
(c) a structure stabilizing component: MIDR (SEQ ID NO: 112).
II. an antibiotic for co-administration: meropenem
Claims 61, 64, and 65 are withdrawn from further consideration. See applicant’s remarks filed Jun. 2, 2022.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on Sep. 25, 2020; Dec. 11, 2020; Mar. 10, 2021; Apr. 23, 2021; Jun. 25, 2021; Aug. 26, 2021; Feb. 28, 2022; and Jul. 28, 2022 are being considered by the examiner.

Claim Objections
	Claims 58, 66, and 67 are objected to as being dependent upon a rejected base claim, but would be free of the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 67 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. 
A.  Regarding claim 67, this claim depends from a cancelled claim (claim 1). Thus, it is unclear how the construct of cancelled claim 1 is able to comprise the polypeptide sequence of GN370 (SEQ ID NO: 44), and the metes and bounds of the claim are unclear.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 37, 39- 41, 43-45, 59- 60, 62, and 63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCHUCH, WO 2017/049233 A2 (‘233), Pub: Mar. 23, 2017; on IDS.
Regarding claim 37, ‘233 discloses methods of augmenting the efficacy of antibiotics generally suitable for the treatment of multi-drug resistant Gram-negative bacterial infections, including infection by Pseudomonas aeruginosa infection, comprising co-administration with lysins. (Abstract; [0014]; [0078]; [0092]). The methods described include the co-administration of antibiotics (such as meropenem, elected species) with lysins (i.e. GN4 {SEQ ID NO: 8}/ having 83.3% sequence similarity with GN486 {instant SEQ ID NO: 66}), including the antibiotics of last resort in resistant strains of Gram-negative bacteria (e.g. P. aeruginosa and E. coli {See Table 2}). ([0022], [0088]- [0089]; [0118]). ‘233 also discloses the use of fusion peptides comprising lysins (i.e. GN2 {SEQ ID NO: 2}/ having 87.9% sequence identity with GN202 {instant SEQ ID NO: 118; and GN4 {SEQ ID NO: 3}/ having 100% sequence identity to GN4 {instant SEQ ID NO: 74}) with various antimicrobial peptides. ([0126]). ‘233 discloses methods of administering combinations of lysins, antibiotics, and other clinically relevant agents to increase the outer membrane permeability of P. aeruginosa and one more Gram-negative bacteria to overcome antibiotic resistance; as well as inhibiting the growth, reducing the population, or killing at least one species of Gram-negative bacteria, including P. aeruginosa in the presence of pulmonary surfactant ([0098]; [0099]; [0164]; claims 11, 12, 17, and 18).
	Thus, ‘233 anticipates the method of claim 37, wherein an isolated lysin having greater than 80% sequence identity to GN486 is co-administered with an antibiotic resulting in inhibiting growth, reducing the population, or killing P. aeruginosa in the presence of pulmonary surfactant and optionally one other Gram-negative species; and resensitizing Gram-negative bacteria to antibiotics.
 Regarding claim 39, ‘233 discloses Gram-negative species targets selected from the group consisting of Pseudomonas aeruginosa, Klebsiella spp., Enterobacter spp., Escherichia coli, Citrobacter freundii, Salmonella typhimurium, Yersinia pestis, and Franciscella tulerensis. ([0018]; [0075]; [0078]; claims 11- 13).
Regarding claim 40, ‘233 discloses the use of antibiotics selected from one or more of ceftazidime, cefepime, cefoperazone, ceftobiprole, ciprofloxacin, levofloxacin, aminoglycosides, imipenem, meropenem, doripenem, gentamicin, tobramycin, amikacin, piperacillin, ticarcillin, penicillin, rifampicin, polymyxin B, and colistin. ([0022]; [0088]- [0092]; Table 2; claims 11- 13, and 18- 20).
Regarding claim 41, ‘233 discloses methods wherein the lysin polypeptide has the property of inhibiting the growth, or reducing the population, or killing P. aeruginosa and optionally at least one other species of Gram-negative bacteria. ([0078]; claims 11- 13).
Regarding claims 44 and 45, ‘233 discloses the use of carbapenem antibiotics, including meropenem. ([0022]; [0088]- [0164]; Table 2, claims 18- 20, and 23).
Regarding claims 59 and 60, ‘233 teaches peptide stabilizers albumin and gelatin. ([0134]).
Regarding claims 62 and 63, ‘233 discloses a polypeptide having lysin activity GN4 (SEQ ID NO: 3); and 82.1% sequence identity to GN370 (instant SEQ ID NO: 44). (claims 11- 13, 17- 20).
Therefore, the disclosure of ‘233 anticipates the methods of claims 37, 39- 41, 44, 45, 62 and 63.  

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claim interpretation: Claim 37 is being interpreted to be written in the alternative. Specifically, that the method of 37 optionally comprises the co-administration of a lysin having >80% sequence identity to any isolated lysin of the instant claim (e.g. GN486 {instant SEQ ID NO: 66}) before, during, or after (consistent with instant par. [0043]) an antibiotic; and that administration of that combination is sufficient to meet the functional limitations of the claim (i.e. reduction, inhibition, killing, and resensitizing surfactant exposed Gram-negative bacteria).
Claims 37, 39, 40, 41, 43- 45, 62 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over WITTEKIND, WO 2017/049242 A3 (‘242), Pub: Mar. 23, 2017, on IDS.
Regarding claim 37, ‘242 discloses GN4 (SEQ ID NO: 8), having 83.3% sequence identity with GN486 (instant SEQ ID NO: 66), and methods of treating Gram-negative bacteria – including P. aeruginosa – by co-administering the lysin with an antibiotic in the presence of pulmonary surfactant, thereby restoring the bactericidal activity of the antibiotic. ([0068]; claims 1, 3, 16- 18, 21, 24, and 25).
 Regarding claim 39, ‘242 discloses Gram-negative species targets selected from the group consisting of Pseudomonas aeruginosa and Klebsiella pneumoniae. ([0060], Table 2).
Regarding claim 40, ‘242 discloses the use of antibiotics selected tobramycin and colistin. (claims 19 and 20).
Regarding claims 41 and 43, ‘242 discloses killing, inhibiting, and restoring or augmenting antibiotic activity of Gram-negative bacteria, including P. aeruginosa. ([0060]; Table 2).
Regarding claims 44 and 45, ‘233 discloses the use of carbapenem antibiotics, including meropenem (elected species). ([0022]; [0088]- [0164]; Table 2, claims 18- 20, and 23). 
Regarding claims 62 and 63, ‘233 discloses a polypeptide having lysin activity GN4 (SEQ ID NO: 3); and 82.1% sequence identity to GN370 (instant SEQ ID NO: 44). (claims 11- 13, 17- 20).
Therefore, the differences in the prior art were encompassed in known variations or in principal known in the prior art. The rationale would have been the predictable use of prior art elements according to their established functions. KSR 550 U.S. at 417.
For these reasons, the instant claims do not recite any new element or new function or unpredictable result, and the examiner invites the applicant to provide evidence demonstrating the novel or unobvious difference between the claimed limitations and those used in the prior art, as mere argument cannot take the place of evidence lacking in the record. Estee Lauder Inc. v. L'Oreal, S.A., 129 F.3d 588, 595 (Fed. Cir. 1997).

Claims 37, 39-41, 43-45, 59- 60, 62, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over SCHUCH, WO 2017/049233 A2 (‘233), Pub: Mar. 23, 2017, on IDS; as applied to claims 37, 39- 41, 44, 45, 62 and 63 above, in further view of YOSHIHARA, US 2012/0135917, Pub: May 12, 2012.
The teachings of ‘233 are presented supra, and are incorporated herein. 
Regarding claims 37 and 62, ‘233 does not teach an AMP comprising the amino acid sequence FIRL (instant SEQ ID NO: 114). Yoshihara discloses an anti-Gram-negative bacterial agent comprising an amino acid sequence consisting of at least FIRL and an antibiotic for increasing outer membrane permeability in Gram-negative bacterial infection; specifically, decreasing the population of p. aeruginosa in a in vivo pneumonia model (claims 5 and 8). Yoshihara also teaches meropenem and colistin. ([0040]; Example 8).
Regarding claim 39, Yoshihara teaches other Gram-negative bacterial strains; Specifically, Escherichia coli. ([0042]).
Regarding claims 40, 44, and 45, Yoshihara teaches the use of carbapenems; specifically, meropenem. ([0040]).
Therefore, it would have been obvious to one having ordinary skill that including an AMP comprising the amino acid sequence FIRL (instant SEQ ID NO: 114) would increase outer membrane permeability and increase effectiveness in combination antibiotic treatment of p. aeruginosa pneumonia (as disclosed by ‘233) at the time of filing. Further, since Yoshihara teaches FIRL for the same purpose as ‘233, these teachings establish that FIRL is a functional equivalent of the antibacterial peptides of ‘233.  It is noted that the MPEP states that "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)."  One practicing the teaching of ‘233; specifically, lysin-antibiotic combination therapy – including clinically relevant agents (e.g. AMPs) – would have been motivated to combine the lysin / antibiotic administration of ‘233 with the amino acid sequence FIRL (instant SEQ ID NO: 114, as taught by Yoshihara), with the expectation of synergistic effects of further reducing population, inhibiting growth, or killing, and resensitizing Gram-negative bacterial infections (e.g. p. aeruginosa in pulmonary surfactant) to treatment by antibiotics such as meropenem. In so doing, one would have arrived at a lysin-AMP construct meeting the limitations of the method of claims 37, 62, and 63, comprising a construct maintaining lytic activity, and having >80% sequence identity with instant SEQ ID NOs: 44, 118, and 114. 
See MPEP §2144.06; and KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 37 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34 of copending Application No. 17/041,691 (‘691). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 34 of ‘691 recites methods comprising co-administering an antibiotic in combination with a composition containing an effective amount of an isolated lysin and/or a lysin-antimicrobial peptide (AMP) polypeptide construct, wherein the isolated lysin comprises at least one of: (i) GN121 (SEQ ID NO: 175), GN123 (SEQ ID NO: 173), GN217 (SEQ ID NO: 8), GN316 variant (SEQ ID NO: 24 ), GN316 (SEQ ID NO: 22), GN329 (SEQ ID NO: 26), GN333 (SEQ ID NO: 28), GN394 (SEQ ID NO: 48), GN396 (SEQ ID NO: 50), GN408 (SEQ ID NO: 52), GN418 (SEQ ID NO: 54), GN424 (SEQ ID NO: 56), GN425 (SEQ ID NO:58), GN428 (SEQ ID NO: 60), GN431 (SEQ ID NO: 64), GN486 (SEQ ID NO: 66), GN485 (SEQ ID NO: 68), Lysin PaP2_gpl 7 (SEQ ID NO: 96), or (ii) an active fragment thereof, or (iii) a polypeptide having lytic activity and at least 80% sequence identity with the polypeptide sequence of at least one of SEQ ID NOS: 175, 173, 8, 24, 22, 26, 28, 48, 50, 52, 54,56,58,60,64,66,68,or96;wherein the lysin-AMP polypeptide construct comprises: (a) a first component comprising the polypeptide sequence of: (i) a lysin selected from the group consisting of GN76 (SEQ ID NO: 203), GN4 (SEQ ID NO: 74), GN146 (SEQ ID NO: 78), GN14 (SEQ ID NO: 124), GN37 (SEQ ID NO: 84) optionally with a single pl-increasing mutation, GN316 (SEQ ID NO: 22) optionally with a single point mutation, lysin Pap2_gpl 7 (SEQ ID NO: 96), GN329 (SEQ ID NO: 26), GN424 (SEQ ID NO: 56), GN202 (SEQ ID NO: 118), GN425 (SEQ ID NO: 58), GN428 (SEQ ID NO: 60), GN431 (SEQ ID NO: 64), GN486 (SEQ ID NO: 66), GN333 (SEQ ID NO: 28), GN485 (SEQ ID NO: 68), GN123 (SEQ ID NO: 173) and GN121 (SEQ ID NO: 175); or (ii) a polypeptide having lytic activity and having at least 80% sequence identity with the polypeptide sequence of at least one of SEQ ID NOS: 203, 74, 78, 124, 84, 22, 96, 26, 56, 118, 58, 60, 64, 66, 28, 68, 173, or 175;or (iii) an active fragment of the lysin; and (b) a second component comprising the polypeptide sequence of: (i) at least one antimicrobial peptide (AMP) selected from the group consisting of Chp1 (SEQ ID NO: 133), Chp2 (SEQ ID NO: 70), CPAR39 (SEQ ID NO: 135), Chp3 (SEQ ID NO: 137), Chp4 (SEQ ID NO: 102), Chp6 (SEQ ID NO: 106), Chp7 (SEQ ID NO: 139), Chp8 (SEQ ID NO: 141), Chp9 (SEQ ID NO: 143), Chp10 (SEQ ID NO: 145), Chp11 (SEQ ID NO: 147), Chp12 (SEQ ID NO: 149), Gkh1 (SEQ ID NO: 151), Gkh2 (SEQ ID NO: 90), Unp1 (SEQ ID NO: 153), Ecp1 (SEQ ID NO: 155), Ecp2 (SEQ ID NO: 104), Tma1 (SEQ ID NO: 157), Osp1 (SEQ ID NO: 108), Unp2 (SEQ ID NO: 159), Unp3 (SEQ ID NO: 161), Gkh3 (SEQ ID NO: 163), Unp5 (SEQ ID NO: 165), Unp6 (SEQ ID NO: 167), Spi1 (SEQ ID NO: 169), Spi2 (SEQ ID NO: 171), Ecp3 (SEQ ID NO: 177), Ecp4 (SEQ ID NO: 179), ALCES1 (SEQ ID NO: 181), AVQ206 (SEQ ID NO: 183), AVQ244 (SEQ ID NO: 185), CDL907 (SEQ ID NO: 187), AGT915 (SEQ ID NO: 189), HH3930 (SEQ ID NO: 191), Fen7875 (SEQ ID NO: 193), SBR77 (SEQ ID NO: 195), Bdp1 (SEQ ID NO: 197), LVP1 (SEQ ID NO: 199), Lvp2 (SEQ ID NO: 201), an esculentin fragment (SEQ ID NO: 80), RI12 (SEQ ID NO: 88), TI15 (SEQ ID NO: 94), RI18 (SEQ ID NO: 92), FIRL (SEQ ID NO: 114), a fragment of LPS binding protein (SEQ ID NO: 76), RR12whydro (SEQ ID NO: 110), RI18 peptide derivative (SEQ ID NO: 131) and cationic peptide (SEQ ID NO: 120) or (ii) a polypeptide having AMP activity, wherein the polypeptide is at least 80% identical to at least one of SEQ ID NOS: 133, 70, 135, 137, 102, 106, 139, 141, 143, 145, 147, 149, 151, 90, 153, 155, 104, 157, 108, 159, 161, 163, 165, 167, 169, 171, 177, 179, 181, 183, 185, 187, 189, 191, 193, 195, 197, 199, 201, 80, 88, 94, 92, 114, 76, 110, 131 and 120, wherein the composition comprises at least one activity selected from inhibiting P. aeruginosa bacterial growth, reducing a P. aeruginosa bacterial population and/or killing P. aeruginosa in the absence and/or presence of human serum, and wherein administration of the combination is more effective in inhibiting the growth, or reducing the population, or killing the Gram-negative bacteria.
	Therefore, claim 37 is an obvious variant of claim 34 of ‘691.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 37 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of copending Application No. 17/130, 118 (‘118). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘118 recites: a method comprising: administering to a subject diagnosed with, at risk for, or exhibiting symptoms of endocarditis a pharmaceutical composition comprising an isolated lysin and/or a lysin-antimicrobial peptide (AMP) polypeptide construct and a pharmaceutically acceptable carrier, wherein the isolated lysin comprises at least one of: (i) of GN7 (SEQ ID NO: 206), GN11 (SEQ ID NO: 208), GN40 (SEQ ID NO: 210), GN122 (SEQ ID NO: 218), GN328 (SEQ ID NO: 220), GN121 (SEQ ID NO: 175), GN123 (SEQ ID NO: 173), GN217 (SEQ ID NO: 8), GN316 variant (SEQ ID NO: 24), GN316 (SEQ ID NO: 22), GN329 (SEQ ID NO: 26), GN333 (SEQ ID NO: 28), GN394 (SEQ ID NO: 48), GN396 (SEQ ID NO: 50), GN408 (SEQ ID NO: 52), GN418 (SEQ ID NO: 54), GN424 (SEQ ID NO: 56), GN425 (SEQ ID NO:58), GN428 (SEQ ID NO: 60), GN431 (SEQ ID NO: 64), GN486 (SEQ ID NO: 66), GN485 (SEQ ID NO: 68), Lysin PaP2_gpl 7 (SEQ ID NO: 96), (ii) an active fragment thereof, or (iii) a polypeptide having lysin activity and at least 80% sequence identity with the polypeptide sequence of at least one of SEQ ID NOS: 206, 208, 210, 218, 220, 175, 173, 8, 24, 22, 26, 28, 48, 50, 52, 54, 56, 58, 60, 64, 66, 68, or 96; wherein the lysin-AMP polypeptide construct comprises: (a) a first component comprising the polypeptide sequence of: (i) a lysin selected from the group consisting of GN7 (SEQ ID NO: 206), GN11 (SEQ ID NO: 208), GN40 (SEQ ID NO: 210), GN122 (SEQ ID NO: 218), GN328 (SEQ ID NO: 220), GN76 (SEQ ID NO: 203), GN4 (SEQ ID NO: 74), GN146 (SEQ ID NO: 78), GN14 (SEQ ID NO: 124), GN37 (SEQ ID NO: 84) optionally with a single pl increasing mutation, GN316 (SEQ ID NO: 22) optionally with a single point mutation, lysin Pap2_gpl 7 (SEQ ID NO: 96), GN329 (SEQ ID NO: 26), GN424 (SEQ ID NO: 56), GN202 (SEQ ID NO: 118), GN425 (SEQ ID NO: 58), GN428 (SEQ ID NO: 60), GN431 (SEQ ID NO: 64), GN486 (SEQ ID NO: 66), GN333 (SEQ ID NO: 28), GN485 (SEQ ID NO: 68), GN123 (SEQ ID NO: 173) and GN121 (SEQ ID NO: 175); or (ii) a polypeptide having lysin activity and having at least 80% sequence identity with the polypeptide sequence of at least one of SEQ ID NOS: 206, 208, 210, 218, 220, 203, 74, 78, 124, 84, 22, 26, 56, 118, 58, 60, 64, 66, 28, 68, 173 or 175;or (iii) an active fragment of the lysin; and (b) a second component comprising the polypeptide sequence of: (i) at least one antimicrobial peptide (AMP) selected from the group consisting of Chp1 (SEQ ID NO: 133), Chp2 (SEQ ID NO: 70), CPAR39 (SEQ ID NO: 135), Chp3 (SEQ ID NO: 137), Chp4 (SEQ ID NO: 102), Chp6 (SEQ ID NO: 106), Chp7 (SEQ ID NO: 139), Chp8 (SEQ ID NO: 141), Chp9 (SEQ ID NO: 143), Chp10 (SEQ ID NO: 145), Chp11 (SEQ ID NO: 147), Chp12 (SEQ ID NO: 149), Gkh1 (SEQ ID NO: 151), Gkh2 (SEQ ID NO: 90), Unp1 (SEQ ID NO: 153), Ecp1 (SEQ ID NO: 155), Ecp2 (SEQ ID NO: 104), Tma1 (SEQ ID NO: 157), Osp1 (SEQ ID NO: 108), Unp2 (SEQ ID NO: 159), Unp3 (SEQ ID NO: 161), Gkh3 (SEQ ID NO: 163), Unp5 (SEQ ID NO: 165), Unp6 (SEQ ID NO: 167), Spi1 (SEQ ID NO: 169), Spi2 (SEQ ID NO: 171), Ecp3 (SEQ ID NO: 177), Ecp4 (SEQ ID NO: 179), ALCES1 (SEQ ID NO: 181), AVQ206 (SEQ ID NO: 183), AVQ244 (SEQ ID NO: 185), CDL907 (SEQ ID NO: 187), AGT915 (SEQ ID NO: 189), HH3930 (SEQ ID NO: 191), Fen7875 (SEQ ID NO: 193), SBR77 (SEQ ID NO: 195), Bdp1 (SEQ ID NO: 197), LVP1 (SEQ ID NO: 199), Lvp2 (SEQ ID NO: 201), an esculentin fragment (SEQ ID NO: 80), RI12 (SEQ ID NO: 88), TI15 (SEQ ID NO: 94), RI18 (SEQ ID NO: 92), FIRL (SEQ ID NO: 114), a fragment of LPS binding protein (SEQ ID NO: 76), RR12whydro (SEQ ID NO: 110), RI18 peptide derivative (SEQ ID NO: 131) and cationic peptide (SEQ ID NO: 120) or (ii) a polypeptide having AMP activity, wherein the polypeptide is at least 80% identical to at least one of SEQ ID NOS: 133, 70, 135, 137, 102, 106, 139, 141, 143, 145, 147, 149, 151, 90, 153, 155, 104, 157, 108, 159, 161, 163, 165, 167, 169, 171, 177, 179, 181, 183, 185, 187, 189, 191, 193, 195, 197, 199, 201, 80, 88, 94, 92, 114, 76, 110, 131 and 120, wherein the pharmaceutical composition inhibits P. aeruginosa bacterial growth, reduces a Pseudomonas aeruginosa bacterial population and/or kills P. aeruginosa.  In addition, claim 10 of ‘118 recites the method of claim 1, further comprising administering an antibiotic suitable for the treatment of Gram-negative bacteria.
	Therefore claim 37 is an obvious variant of the claims of ‘118.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 37, 58- 63, and 66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 10, 11,13, 16, and 17 of U.S. Patent No.10,988,520 (‘520). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of ‘520 claims a lysin-AMP polypeptide construct selected from SEQ ID NO: 44, which is 100% identical to instant SEQ ID NO: 44; and comprises a first component (SEQ ID NO: 118/ instant SEQ ID NO: 118), a second component (SEQ ID NO: 114/ instant SEQ ID NO: 114) and structural peptides (SEQ ID NOs: 112/ instant SEQ ID NO: 112 and SEQ ID NO: 116/ instant SEQ ID NO: 116). Claim 7 of ‘520 discloses a pharmaceutical composition comprising SEQ ID NO: 44, and claim 16 of ‘118 encompasses co-administering the pharmaceutical composition of claim 6 with an antibiotic for the treatment of a bacterial infection. Claim 17 of ‘520 includes bacterial infections in which pulmonary surfactant is present, and claim 13 of ‘520 names pseudomonas aeruginosa as the Gram-negative bacteria.
	Thus, regarding claim 37, claims 6, 10, 13, and 17 of ‘118 encompass the limitations of co-administering a lysin-AMP polypeptide construct (instant SEQ ID NOs: 118 and 114) with an antibiotic for the treatment of p. aeruginosa infection in the presence of pulmonary surfactant.
	Regarding claims 58- 63 and 66, claims 4 and 11 of ‘520 disclose the lysin-AMP polypeptide construct consisting of instant SEQ ID NO: 44, which comprises instant SEQ ID NOs: 118, 114, 112, and 116, meeting the limitations of administering a lysin-AMP polypeptide construct with a first component of GN202 with both stabilizing peptides from claim 66. Thus, the instant claims are an obvious variant of the claims of ‘520.
Conclusion
Summary of Claims: 37, 39- 41, 43- 45, 58- 60, 62- 63, and 66- 67 are rejected. 
	Claims 58, 66, and 67 are objected to as being dependent upon a rejected base claim, but would be free of the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628.  The examiner can normally be reached on M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658